Citation Nr: 1740681	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  11-26 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include a mood disorder.

2. Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to December 1953.

These matters come before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. In that rating decision, the RO denied service connection for an anxiety reaction with seizures, on the grounds that the evidence received was not new and material.

In May 2012, the Veteran had a Travel Board hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is of record.

In a June 2012 decision, the Board denied the Veteran's petition to reopen the claim. The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).

In April 2013, the Court granted a Joint Motion for Remand (JMR) from the Veteran and VA (the parties) to vacate the June 2012 Board decision and remand the case to the Board for additional action.

In August 2013, the Board remanded the case to the RO for additional action. In August 2013, the RO sent the Veteran a letter explaining to him that, in accordance with the Court's holding in Bryant v. Shinseki, 23 Vet. App. 488 (2010), he was entitled to a new hearing before a Board VLJ. The Veteran did not respond to that letter, and the claim was eventually returned to the Board.

In May 2015, the Board again remanded the case to the RO for additional action, to include the issuance of a supplemental statement of the case.

In a February 2017 decision, the Board granted reopening of a previously denied claim for anxiety reaction with seizures. The Board then reframed the reopened claim as separate issues of service connection for an acquired psychiatric disorder, to include a mood disorder, and service connection for a seizure disorder. The Board then remanded those issues to the RO for the development of additional evidence. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is again REMANDED to the Agency of Original Jurisdiction, in this case the RO. VA will notify the appellant if further action is required.


REMAND

In the February 2017 remand, the Board asked the RO to schedule the Veteran for a VA examination and file review to obtain findings and opinions about the nature and history of any current psychiatric and seizure disorders. The RO scheduled the Veteran for examinations. The Veteran did not report for the examinations. In August 2017, the Veteran's representative wrote that it is likely that the Veteran did not report for the examinations because the appointment notifications were sent to the wrong mailing address. Documents in the Veteran's claims file dated over recent years show for his mailing address one address in Ohio, with two different spellings of the name of the town, and addresses in two different towns in Florida. The Board is remanding the case to obtain a current and correct mailing address for the Veteran, to ask him in which state and region he can report for medical examinations, and to reschedule him for the examinations directed in the February 2017 Board remand.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Using resources including VA records of contact information, and help from the Veteran's representative if needed, make efforts to contact the Veteran and learn the address at which he currently can receive postal mail, and the state and area of that state in which he can report for VA medical examinations. Document in the claims file the efforts made to obtain that information, and the results of those efforts.

2. If a verified or at least likely mailing address has been discovered, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current seizure disorder. Provide the Veteran's claims file to the examiner for review.

Ask the examiner to perform all tests and studies deemed necessary, and to report all examination findings in detail. Ask the examiner to provide complete and detailed rationale for each opinion. Ask the examiner to provide opinions addressing the following questions:

(a) Did the Veteran's current seizure disorder clearly and unmistakably (obviously, undebatably) exist before his (April 1953 to September 1953) period of active service?



	(CONTINUED ON NEXT PAGE)

(b) If it is your opinion that a seizure disorder clearly and unmistakably existed before his service, is there clear and unmistakable evidence that the seizure disorder was not aggravated during service, either because there was no increase in disability during service, or because any increase in disability during service was due to the natural progress of the preexisting condition?

(c) If you conclude that a seizure disorder did not clearly and unmistakable exist before his service, is it at least as likely as not (a probability of 50 percent or more) that any current seizure disorder had its onset in service?

3. If a verified or at least likely mailing address has been discovered, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current psychiatric disorder. Provide the Veteran's claims file to the examiner for review.

Ask the examiner to perform all tests and studies deemed necessary, and to report all examination findings in detail. Ask the examiner to provide complete and detailed rationale for each opinion. Ask the examiner to provide opinions, regarding each current psychiatric disorder, addressing the following questions:

(a) Did the current psychiatric disorder clearly and unmistakably (obviously, undebatably) exist before the Veteran's (April 1953 to September 1953) period of active service?


(b) If it is your opinion that the psychiatric disorder clearly and unmistakably existed before his service, is there clear and unmistakable evidence that the psychiatric disorder was not aggravated during service, either because there was no increase in disability during service, or because any increase in disability during service was due to the natural progress of the preexisting condition?

(c) If you conclude that a psychiatric disorder did not clearly and unmistakable exist before his service, is it at least as likely as not (a probability of 50 percent or more) that any current psychiatric disorder had its onset in service?

4. Then review the expanded claims file and readjudicate the remanded issues. If any benefit sought on appeal is not granted, provide the Veteran and his representative with a supplemental statement of the case, and afford them an opportunity to respond.

The Board intimates no opinion as to the ultimate outcome of the remanded matters. The Veteran has the right to submit additional evidence and argument on those matters. Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).


